OCEAN ENERGY, INC.
EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN
(AS AMENDED AND RESTATED)

--------------------------------------------------------------------------------


OCEAN ENERGY, INC.
EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

        WHEREAS, OCEAN ENERGY, INC. (the "Company"), desiring to aid certain of
its executives in making provision for their retirement for the purpose of
assisting the Company to recruit and retain key management personnel, maintains
the OCEAN ENERGY, INC. EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN (the "Plan"); and

        WHEREAS, the Company desires to amend the Plan in certain respects;

        NOW, THEREFORE, the Plan is hereby amended and restated as follows,
effective as of July 1, 2001:


I.
DEFINITIONS AND CONSTRUCTION

        1.01 Definitions Where the following words and phrases appear in the
Plan, they shall have the respective meanings set forth below, unless their
context clearly indicates to the contrary.

(1) Accrued Benefit: The benefit of a Member determined under the Plan.


(2) Actuarial Equivalent: Equality in value of the aggregate amounts expected to
be received under different forms of payment based upon (a) if prior to a Change
in Control (as defined in the Company’s 2001 Long-Term Incentive Plan or its
successor), mortality and interest rate assumptions adopted by the actuary for
the Plan and (b) if on and following a Change in Control, (i) the Applicable
Mortality Table (as defined in section 417(e)(3)(A)(ii)(I) of the Code), and
(ii) the annual rate of interest on 30-year Treasury securities for the calendar
month that is three months prior to the calendar year in which the Member’s
Annuity Starting Date occurs.


(3) Annuity Starting Date: The first day of the first period with respect to
which an amount is received as a benefit pursuant to the Plan.


(4) Applicable Percentage: The percentage determined by the Committee and set
forth in a Member's Membership Agreement which is used to compute his Accrued
Benefit.


(5) Average Monthly Compensation: The result obtained by dividing the total
Compensation paid to a Member during a considered period by the number of months
during the considered period. The considered period shall be the Member’s last
five consecutive calendar years of employment with the Company and its
subsidiaries (including any predecessors); provided, that if a Member has less
than five consecutive calendar years of employment, his considered period shall
be all of his completed calendar years of employment.


(6) Code: The Internal Revenue Code of 1986, as amended.


(7) Committee: The Compensation Committee of the Directors.


(8) Company: Ocean Energy, Inc., a Delaware corporation.


(9) Compensation: Except as otherwise provided in a Member’s Membership
Agreement, the total of all amounts paid by the Company to or for the benefit of
a Member for services rendered or labor performed while a Member, including (i)
elective contributions made on a Member’s behalf by the Company that are not
includable in income under sections 125, 129 or 402(g) of the Code and (ii)
elective deferrals of compensation, including incentive bonuses, under a
nonqualified deferred compensation program, but excluding non-cash remuneration,
income incurred as a result of the exercise of stock options or stock
appreciation rights, and fringe benefits or perquisites (whether paid in cash or
in kind) and, except as expressly included herein, Company contributions to any
other deferred compensation program.


(10) Directors: The Board of Directors of the Company.


(11) Eligible Surviving Spouse: A surviving spouse to whom a deceased Member was
married on his Annuity Starting Date or, if earlier, his date of death.


(12) Member: Any employee of the Company or any subsidiary of the Company who
has been designated by the Committee to be a Member of the Plan and who has
executed a Membership Agreement.


(13) Membership Agreement: The agreement executed by and between an employee of
the Company or any subsidiary evidencing his status as a Member of the Plan and
setting forth the terms and conditions of such membership. A Member’s Membership
Agreement may change any provision of the Plan as it pertains to such Member and
such provision as so changed shall be applicable and binding with respect to
such Member and the Company as if set forth in the text of the Plan.


(14) Normal Retirement Date: The date upon which a Member attains sixty-five
years of age.


(15) Pension: With respect to a Member entitled to receive benefits under the
Plan, a series of monthly payments for the life of the Member.


(16) Plan: The Ocean Energy, Inc. Executive Supplemental Retirement Plan, as
amended from time to time.


(17) Plan Year: Any twelve consecutive month period commencing upon January 1 of
each year.


(18) Trust: The trust, if any, established under the Trust Agreement.


(19) Trust Agreement: The agreement, if any, entered into between the Company
and the Trustee pursuant Article II.


(20) Trust Fund: The funds and properties, if any, held pursuant to the
provisions of the Trust Agreement, together with all income, profit, and
increments thereto."


(21) Vested Interest: The percentage of a Member's Accrued Benefit which,
pursuant to the Plan and his Membership Agreement, is nonforfeitable.


        1.02 Number and Gender. Wherever appropriate herein, words used in the
singular shall be considered to include the plural and the plural to include the
singular. The masculine gender, where appearing in this Plan, shall be deemed to
include the feminine gender.


II.
PURPOSE AND NATURE OF THE PLAN

        The purpose of the Plan is to provide supplemental retirement benefits
for those employees who are designated by the Committee as Members and who
complete the required period of employment with the Company and its
subsidiaries. The Plan is intended to provide a method for attracting and
retaining key employees of the Company and its subsidiaries and to encourage
such individuals to remain with the Company and its subsidiaries and devote
their best efforts to its affairs. The Plan shall constitute an unfunded,
unsecured obligation of the Company to make retirement benefit payments in
accordance with the provisions of the Plan. The establishment of the Plan shall
not be deemed to create a trust. No Member shall have any security or other
interest in any assets of the Company.

        The Committee, in its sole discretion, may establish the Trust and
direct the Company to enter into the Trust Agreement. In such event, the Company
shall remain the owner of all assets in the Trust Fund and the assets shall be
subject to the claims of the Company’s creditors if the Company ever becomes
insolvent. For purposes hereof, the Company shall be considered “insolvent” if
(a) the Company is unable to pay its debts as they become due, or (b) the
Company is subject to a pending proceeding as a debtor under the United Sates
Bankruptcy Code (or any successor federal statute). The chief executive officer
of the Company and its board of directors shall have the duty to inform the
Trustee in writing if the Company becomes insolvent. When so informed, the
Trustee shall suspend payments to the Members and hold the assets for the
benefit of the Company’s general creditors. If the Trustee receives a written
allegation that the Company is insolvent, the Trustee shall suspend payments to
the Members and hold the Trust Fund for the benefit of the Company’s general
creditors, and shall determine whether the Company is insolvent. If the Trustee
determines that the Company is not insolvent, the Trustee shall resume payments
to the Members. No Member or beneficiary shall have any preferred claim to, or
any beneficial ownership interest in, any assets of the Trust Fund.


III.
PARTICIPATION

        3.01 Selection of Participants. The Committee shall select those
individuals who will participate in the Plan. Members of the Plan shall be
selected from among those key employees of the Company or any subsidiary of the
Company who, in the opinion of the Committee, are in a position to make the most
significant contributions to the long-term profitability of the Company. The
term “employee” shall mean any person (including any officer) employed by the
Company or a subsidiary on a full-time salaried basis and shall include
directors who are also employees of the Company or of a subsidiary. For purposes
of the Plan, the term “subsidiary” shall mean any entity a majority of the
outstanding voting stock or voting power of which is beneficially owned directly
or indirectly by the Company. No member of the Committee while serving as such
shall be eligible to be a Member of the Plan.

        3.02 Notice. The Committee shall give written notice to each employee
who has been selected to be a Member of the Plan. Each Member of the Plan shall
execute a Membership Agreement setting forth the terms and conditions of his
membership.


IV.
BENEFITS

        4.01 No Benefits Unless Herein Set Forth. Except as set forth in this
Article, a Member shall acquire no right to any benefit under the Plan. The
elimination of the Social Security Benefit offset hereunder shall not apply to
any Member who terminated prior to July 1, 2001.

        4.02 Retirement.

        (a) A Member whose employment with the Company and its subsidiaries is
terminated, for a reason other than death, on or after his Normal Retirement
Date shall be entitled to receive, as of such date, a Pension commencing on the
first day of the month coinciding with or next following the Member’s Annuity
Starting Date, each monthly payment of such Pension being equal to his
Applicable Percentage of his Average Monthly Compensation.

        (b) With respect to any Member who is to receive his benefit pursuant to
Paragraph (a) above, such Member’s Annuity Starting Date shall be his Normal
Retirement Date or, if later, the first day of the first month coincident with
or immediately following his termination of employment with the Company and its
subsidiaries.

        4.03 Severance Benefit.

        (a) For purposes of this Section, a Member’s Vested Interest shall be
determined by such Member’s full years of Vesting Service in accordance with the
vesting schedule established by the Committee with respect to such Member at the
time he is designated as a Member of the Plan. A Member’s vesting schedule shall
be set forth in his Membership Agreement. A Member shall be credited with one
year of Vesting Service for each calendar year during which he is employed by
the Company or a subsidiary on a full-time basis or during which he is entitled
to severance benefits pursuant to a contract or the Company’s regular severance
policy.

        (b) Paragraph (a) above notwithstanding, a Member shall have a 100%
Vested Interest upon termination of his employment by reason of total and
permanent disability.

        (c) Each Member whose employment is terminated prior to his Normal
Retirement Date for any reason other than death or total and permanent
disability shall be entitled to receive a Pension commencing on the first day of
the month coinciding with or next following such Member’s Normal Retirement
Date, each monthly payment of such Pension being equal to the product of such
Member’s Vested Interest, as of the date his employment was terminated, and his
Applicable Percentage of his Average Monthly Compensation.

        (d) With respect to any Member who is to receive his benefit pursuant to
Paragraph (c) above, such Member’s Annuity Starting Date shall be his Normal
Retirement Date.

        4.04 Death Benefits.

        (a) A married Member with an Eligible Surviving Spouse shall have a
survivor annuity paid to his Eligible Surviving Spouse in the event such Member
dies while employed by the Company or a subsidiary. The survivor annuity
provided by this Paragraph (a) shall consist of monthly payments in the same
amount such deceased Member would have received had he terminated his employment
with the Company and its subsidiaries on the day prior to his death assuming,
for such purposes, that he had a 100% Vested Interest as of such date without
regard to his actual Vested Interest as of such date. Payment of the survivor
annuity provided by this Paragraph (a) shall begin as of the first day of the
month coinciding with or next following the Member’s date of death and shall end
as of the date of the Eligible Surviving Spouse’s death.

        (b) A married Member with an Eligible Surviving Spouse shall have a
survivor annuity paid to his Eligible Surviving Spouse in the event such Member
dies after termination of employment with the Company and its subsidiaries and
prior to his Annuity Starting Date. The survivor annuity provided by this
Paragraph (b) shall consist of monthly payments in the same amount such deceased
Member would have been entitled to receive commencing as of his Annuity Starting
Date. Payment of the survivor annuity provided by this Paragraph (b) shall begin
as of the first day of the month coinciding with or next following the Member’s
date of death and shall end as of the date of the Eligible Surviving Spouse’s
death.

        (c) Any married Member with an Eligible Surviving Spouse who dies after
his Annuity Starting Date shall have paid to such Eligible Surviving Spouse a
survivor annuity consisting of monthly payments in an amount equal to the
monthly amount the Member was receiving prior to his death. Such survivor
annuity shall commence as of the first day of the month coinciding with or next
following the Member’s date of death and shall end as of the date of the
Eligible Surviving Spouse’s death.

        4.05 Disability Benefits.

        (a) A Member whose employment with the Company and its subsidiaries is
terminated by reason of total and permanent disability shall be entitled to
receive a Pension commencing on the first day of the month coinciding with or
next following the date of such Member’s termination of employment, each monthly
payment of such Pension being equal to the following amount:

          (1) his Applicable Percentage of his Average Monthly Compensation;
minus


          (2) 100% of the monthly disability benefits received by him pursuant
to the Ocean Energy, Inc. Long Term Disability Income Plan.


  For purposes of computing item (2) above, the Member shall supply the
Committee with such information as it may reasonably request. If a Member fails
to supply the Committee with such information, the Company shall have no
obligation to pay any benefits under the Plan to such Member. For purposes of
this Paragraph (a) and section 4.03(b), a Member shall be deemed to be totally
and permanently disabled if such Member has been determined to be eligible for
benefits under the Ocean Energy, Inc. Long Term Disability Income Plan.


        (b) With respect to any Member who is to receive his benefit pursuant to
Paragraph (a) above, such Member’s Annuity Starting Date shall be the first day
of the first month coincident with or immediately following the date the
Committee determines that he is totally and permanently disabled.

        4.06. Involuntary Cashouts. The Committee, in its sole discretion, may
at any time pay a terminated Member (or a Member’s Eligible Surviving Spouse)
the Actuarial Equivalent of the Member’s Accrued Benefit in a single lump sum
payment and upon such payment no further benefits shall be due such person
pursuant to the Plan.


V.
FORFEITURES

        5.01 Discharge for Cause. Notwithstanding anything in the Plan to the
contrary, if a Member’s employment is terminated by the Company or one of its
subsidiaries because he has engaged in misconduct to the material detriment of
the Company and its subsidiaries taken as a whole or because he has been
convicted of a felony, he shall not be entitled to receive any benefit under the
Plan and his Accrued Benefit shall be forfeited.

        5.02 Competition with the Company. Except as otherwise provided in a
Member’s Membership Agreement, if a Member engages in competitive activities
against the Company and its subsidiaries to the material detriment of the
Company and its subsidiaries taken as a whole following his termination of
employment, he shall forfeit all right and entitlement to any amount of Accrued
Benefit under the Plan (regardless of whether payment of same has commenced) at
the time he engages in such competitive activities[; provided, however, the
foregoing forfeiture provision shall not be applicable if the Member’s
employment is terminated (i) by the Company or a subsidiary other than pursuant
to Section 5.01, (ii) by the Member and in connection with such termination the
Company is obligated to provide compensation and benefits to the Member pursuant
to a written employment agreement between the Member and the Company or (iii)
because the Member’s job is eliminated or substantially reduced in scope
following the Change in Control.]


VI.
ADMINISTRATION OF THE PLAN

        6.01 Administration. The Committee shall be charged with the general
administration of the Plan. The Committee shall be the “plan administrator” and
shall be the “named fiduciary” with respect to the general administration of the
Plan.

        6.02 Committee Actions. All Committee actions shall be controlled by a
vote of a majority of its members; however, the signature of any Committee
member on any document shall be sufficient evidence for any person that such
document is in accordance with the terms of this Plan.

        6.03 General Duties. The Committee shall have the exclusive duty and
authority to interpret the provisions of the Plan, to decide any disputes which
may arise regarding the rights of Members and to direct the general
administration of the Plan. Any disputes arising under the Plan shall be
resolved by the Committee, and its decision shall be binding on all concerned
parties. In the event that an individual’s claim for a benefit is denied or
modified, the Committee shall provide such individual with a written statement
setting forth the specific reasons for such denial or modification in a manner
calculated to be understood by the individual. Any such written statement shall
reference the pertinent provisions of the Plan upon which the denial or
modification is based and shall explain the Plan’s claim review procedure. Such
individual may, within sixty days of receipt of such written statement, make
written request to the Committee for review of its initial decision. Within
sixty days following such request for review, the Committee shall, after
affording such individual a reasonable opportunity for a full and fair hearing,
render its final decision in writing to such individual.

        6.04 Committee Records. The Committee shall maintain records of all
relevant data pertaining to the Plan and minutes of all Committee meetings. Any
Member may inspect any records pertaining to him during business hours.

        6.05 Expenses. All administrative expenses of the Committee shall be
paid by the Company and its subsidiaries in such proportions as may be agreed
upon by them from time to time.

        6.06 Information. The Company shall supply full and timely information
relating to Members and such other pertinent facts as the Committee may require.

        6.07 Administrative Powers. The Committee shall enforce the terms of the
Plan and shall have powers necessary to accomplish that purpose including, but
not by way of limitation, the following powers:

          (a) to determine all questions relating to eligibility;


          (b) to determine all questions involving the timing and/or amount of
benefits payable to or on behalf of Members;


          (c) to hire legal counsel;


          (d) to interpret Plan provisions and facts that are claimed to be the
basis for benefit entitlement and to make and publish rules for the
administration of the Plan; and


          (e) to delegate administrative duties to others which are not
inconsistent with the terms of the Plan.



VII.
AMENDMENT AND TERMINATION

        7.01 Right to Amend Reserved. The Company reserves the right to amend
the Plan at any time. In addition, the Chief Executive Officer of the Company
may make such amendments as to not materially increase the Company’s obligations
under the Plan. However, no amendment shall adversely affect any Member’s rights
with respect to an Accrued Benefit under the Plan, whether or not vested or in
pay status, including, without limitation, such rights provided by Section VIII.
The Company or the Chief Executive Officer, as the case may be, shall promptly
forward a copy of any such amendment to the Committee.

        7.02 Termination of Plan. The Company may terminate the Plan at any
time; provided, however, each Member shall be automatically 100% vested in his
Accrued Benefit under the Plan upon such termination.

        7.03 Automatic Termination of the Plan. The Plan shall terminate if the
Company is legally dissolved, declared bankrupt or makes a general assignment
for the benefit of its creditors, provided that Members shall have rights as
general unsecured creditors of the Company upon occurrence of any such event.


VIII.
CHANGE IN CONTROL

        8.01 Funding of Trust. Upon a Change in Control, as defined in the
Company’s 2001 Long-Term Incentive Plan, or any successor thereto, the Company
shall, at the end of each month thereafter, make such contributions to the Trust
as are necessary, if any, for the then value of the assets of the Trust to equal
the Actuarial Equivalent of the then Accrued Benefits under the Plan. Any
failure to so fund the Trust shall cause all Accrued Benefits to be 100% vested
upon such failure. In addition, the Members shall be furnished written evidence
by the Company of such funding as soon as reasonably practical following each
month. If such funding requirement is not met, a Member may request in writing
to the Company that such funding contribution be made and if the Company fails
to make such contributions prior to the end of the month following the month of
such request, the Member shall be immediately paid the Actuarial Equivalent of
his Accrued Benefit in a single, lump sum payment.


IX.
MISCELLANEOUS

        9.01 Alienability. A Member shall not have any power or right to
transfer, assign, anticipate, mortgage, commute or otherwise encumber in advance
any of the benefits payable hereunder, nor shall said benefits be subject to
seizure for payment of any debts or judgments of any of them, or be transferable
by operation of law in the event of bankruptcy, insolvency or otherwise.

        9.02 Participation in Other Plans. Nothing contained in the Plan shall
be construed to alter, abridge or in any manner affect the rights and privileges
of a Member to participate in any pension, profit sharing, bonus or similar plan
that the Company may now or hereafter have.

        9.03 Reorganization. The Company shall not merge or consolidate with any
other corporation, or reorganize, unless and until such succeeding or continuing
corporation agrees to assume and discharge the obligations of the Company under
the Plan.

        9.04 Not a Contract of Employment. The Plan shall not be deemed to
constitute a contract of employment nor shall any provision herein restrict the
right of the Company to discharge a Member or restrict the right of a Member to
terminate his employment.

        9.05 Benefits Constitute Unsecured Liability. Benefits under the Plan
constitute an unfunded, unsecured liability of the Company to make payments in
accordance with the provisions hereof, and neither a Member nor any person
claiming under his shall have any security or other interest in any specific
assets of the Company by virtue of the Plan.

        9.06 Governing Law. The Plan shall be construed, administered and
governed in all respects by the laws of the State of Texas, without regard to
conflicts of laws principles.

        9.07 Counterparts. The Plan may be executed or conformed in any number
of counterparts, each of which will be deemed an original.

        IN WITNESS WHEREOF, the Company has executed this Plan amendment and
restatement, effective for all purposes as of [July 1,] 2001.

 

Ocean Energy, Inc.


 

By:   __________________________
       Name: _____________________
       Title: _______________________